Citation Nr: 0805989	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously claimed as a psychogenic pain disorder 
and a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active service from February 10, 1977 to 
March 8, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded by the Board 
for additional development in July 2006.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In February 2008, the veteran waived RO consideration of his 
additional evidence.

In August 2005, the veteran submitted a claim for depression 
as secondary to his service-connected left shoulder disorder, 
and he informed the RO, "[n]o appeal cut it out."  An 
August 2005 RO letter asked the veteran to contact his 
representative and clarify his intent as concerned his 
appeal, and that the RO would certify his appeal to the Board 
if no response was received within 30 days.  The claims file 
reflects no record of the letter having been returned as 
undeliverable or a response from the veteran.  Thus, the 
Board deems the appeal as not withdrawn and infers that the 
veteran endeavored to inform the RO that the depression claim 
was not connected to this appeal.  Because depression is an 
acquired psychiatric disorder, it is part and parcel of the 
present appeal and will be addressed in this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
acquired psychiatric disorder is not a result of any 
established event, injury, or disease during active service.




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may service incurrence of a 
psychosis be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in January 2004 and July 2006 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  
Although a notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
September 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in July 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, the veteran's physical examination at 
enlistment is the only service treatment record associated 
with the claims file.  In January 1983, the National 
Personnel Records Center (NPRC) informed the RO that all the 
veteran's service treatment records were provided to VA in 
April 1977.  However, service personnel records from the 
veteran's twenty-seven days of active service are of record.  
These records specifically stated that the veteran was not 
discharged for medical reasons.  He was honorably discharged 
due to unsuitability and an inability to expend efforts 
constructively.

VA examination reports from August 1977 and September 1978 
were silent regarding any psychoses.  Likewise, a July 1977 
VA hospitalization report and VA outpatient treatment records 
dated during that time, made no references to an acquired 
psychiatric disorder.  A VA treatment note from November 1978 
indicated that the veteran was vaguely paranoid.  A diagnosis 
of schizophrenic reaction, undifferentiated type was listed.  
During a February 1979 VA examination, the examiner noted 
that during the examination, the veteran developed a 
catatonic posture, and the examiner included a diagnosis of 
"functional paralysis (schizophrenia)."  An April 1979 RO 
rating decision denied service connection for functional 
paralysis.  An April 1979 RO letter informed the veteran of 
that decision and his appeal rights, and the veteran 
perfected an appeal of that determination.

On initial review in May 1980, the Board remanded the appeal 
for an opinion as to whether the functional paralysis was 
part of the residuals of the veteran's left shoulder 
disorder, rather than as a claim for a psychiatric 
disability.  The Board specifically referenced the fact that 
the veteran's comments at his hearing suggested that he 
desired to raise a separate claim for entitlement to service 
connection for a psychiatric disability and referred that 
issue to the RO.  A May 1980 RO rating decision disallowed 
entitlement to service connection for a psychiatric 
disability.  A May 1980 letter informed the veteran of the 
denial and his appeal rights.  The letter informed the 
veteran that his service medical records reflected no record 
of treatment for a mental disorder.  Also considered were VA 
outpatient treatment records which showed the veteran was 
treated for anxiety beginning in July 1978.

A June 1980 VA psychiatric examination report reflects that 
the veteran presented with a complaint of a nervous condition 
and that he shook a lot.  The veteran claimed that, at the 
time he injured his left shoulder in service, he was seeing a 
psychiatrist, as he had some type of nervous breakdown in 
service, and he did not know what happened to him.  He 
claimed to have been hospitalized on a psychiatric floor.  
The examiner rendered a diagnosis of a psychogenic pain 
disorder and rendered no opinion as to whether it was 
causally related to the veteran's active service.

In compliance with the May 1980 Board remand, an August 1980 
rating decision determined that the May 1980 rating decision 
denied service connection for a nervous condition, and that 
the May 1980 letter informed the veteran of that decision.  
The veteran noted no disagreement with the action related to 
the claim for entitlement to service connection for a nervous 
condition.

VA outpatient records from 1992 through 2007 reveal ongoing 
treatment for schizophrenia, anxiety, and depression.  A July 
2001 report of a VA psychiatrist stated that the veteran had 
been treated by various VA psychiatrists in that clinic since 
1978, and that his diagnosis was chronic schizophrenia, 
paranoid type.  In a physician's questionnaire dated 
April 2002, the same VA psychiatrist indicated that the 
veteran's psychiatric condition was related to military 
service.  VA medical correspondence from April 2002 and 
July 2002 indicated that the veteran was suffering a serious 
mental illness and was receiving treatment.  While receiving 
VA treatment in March 2002, the veteran stated that he was a 
calm person prior to going into service, and he was anxious 
and had difficulties being in crowds after he came out of the 
service.

VA medical correspondence from C.R., M.D., dated July 2002 
stated that there was consistent documentation that the 
veteran had been suffering from psychotic symptoms since he 
separated from active duty in 1977.  It was noted that the 
veteran had been followed at the VA psychiatric clinic since 
1978.

An April 2003 VA psychiatric examination report reflected 
that the examiner apparently was under the mistaken 
impression that the veteran's acquired mental disorder was 
already service connected and discussed it in that context.  
He noted that the veteran's psychosis was severe enough that 
it interfered with all aspects of his functioning.  VA 
medical correspondence dated September 2003 indicated that 
the veteran's anxiety disorder prevented him from serving on 
a jury.

On VA examination in April 2007, the examiner stated that he 
reviewed the claims file and all available medical records.  
After interviewing the veteran, the examiner provided a 
diagnosis of chronic schizophrenia.  He opined that it was 
not likely that the veteran's acquired mental disorder was 
related to his short stay in basic training in 1977.  The 
examiner noted that the onset of the veteran's schizophrenia 
appeared to have started at least one year after being 
discharged from active service due to unsatisfactory 
performance in recruit training.

Analysis

The Board first notes that, although a psychosis is among the 
conditions for which service connection may be awarded on a 
presumptive basis if manifested to a degree of at least 10 
percent within one year of separation from service, the 
veteran is not eligible for that presumption, as he did not 
serve on active duty for at least 90 days.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Therefore, service connection for an acquired mental disorder 
cannot be established on a presumptive basis.

Based on the evidence of record, the Board finds that the 
veteran's acquired mental disorder is not a result of any 
established event, injury, or disease during active service.  
In this matter, the Board finds the VA examination of 
April 2007 persuasive.  The examiner thoroughly interviewed 
the veteran, reviewed the military and VA records and 
performed all necessary tests.  In stating his opinion, he 
specifically referenced the veteran's military personnel 
records.  He provided adequate reasons and bases for his 
opinion.  The April 2007 VA examiner stated that it was not 
likely that the veteran's acquired mental disorder was 
related to his active duty, and without competent medical 
evidence of a nexus between the veteran's currently diagnosed 
mental disorder and his active duty service, service 
connection for an acquired mental disorder cannot be granted.

The Board notes that a VA psychiatrist stated in an 
April 2002 medical questionnaire that the veteran's mental 
disorder was related to his active service.  The Board also 
observes that Dr. R stated in July 2002 medical 
correspondence that there was consistent documentation that 
the veteran had been suffering from psychotic symptoms since 
he separated from active duty in 1977.  However, neither 
examiner had reviewed the veteran's military medical or 
personnel records.  Further, medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As the 
examiners did not examine the veteran's military records, did 
not perform all necessary tests, and did not provide adequate 
reasons or bases for their opinions, the Board finds the 
April 2002 medical questionnaire and July 2002 letter from 
Dr. R to be of less persuasive value.

While the veteran may sincerely believe his acquired mental 
disorder is a result of his active duty service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  There 
is no competent medical evidence of record that links the 
veteran's currently demonstrated mental disorder to his 
active duty service.  Therefore, the Board finds entitlement 
to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, variously claimed as a psychogenic pain disorder 
and a nervous condition is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


